                3:16-cr-30036-SEM-TSH # 131    Page 1 of 7
                                                                                   E-FILED
                                                   Friday, 20 November, 2020 12:48:57 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )      No. 16-cr-30036
                                       )
CALVIN WILLIAMS,                       )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court are Defendant Calvin Williams’s pro se

Motion for Compassionate Release (d/e 124) and his amended

Motion for Compassionate Release (d/e 127), requesting a reduction

in Defendant’s term of imprisonment pursuant to 18 U.S.C. §

3582(c)(1)(A). For the reasons set forth below, Defendant’s motions

are DENIED.

                             I. BACKGROUND

     On March 16, 2018, Defendant Calvin Williams pled guilty to

one count of Sexual Exploitation of Children in violation of 18

U.S.C. §§ 2251(a) and (e). PSR (d/e 91), at 7. According to the

Revised Presentence Investigation Report (PSR) prepared for


                               Page 1 of 7
                   3:16-cr-30036-SEM-TSH # 131   Page 2 of 7




Defendant’s sentencing, the conduct that gave rise to this charge

involved the prostitution and sexual exploitation of four underage

girls.

         On November 2, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

Motion (d/e 124). On November 10, 2020, an amended Motion for

Compassionate Release was filed. See Amended Motion (d/e 127).

Defendant seeks compassionate release due to his health issues

and the COVID-19 pandemic. Defendant is obese, and he suffers

from hypertension and from asthma. See Medical Records (d/e

128–3), at 4.

         On November 12, 2020, the U.S. Probation Office filed a

Memorandum (d/e 129) in which it concluded that Defendant’s

proposed release plan was not suitable due to his sex offender

status and the absence of any record of his participation in sex

offender counseling.

         As of November 18, 2020, the Bureau of Prisons (BOP) reports

that FCI Greenville, where Defendant is being held, currently has

119 confirmed positive inmate cases of COVID-19, and 17 positive

staff cases. See BOP: COVID-19 Update, Federal Bureau of Prisons,


                                Page 2 of 7
                 3:16-cr-30036-SEM-TSH # 131   Page 3 of 7




https://www.bop.gov/coronavirus/ (last accessed November 19,

2020). The BOP also reports that 334 individuals currently at FCI

Greenville who contracted COVID-19 in the past have recovered.

There have been no deaths from COVID-19 at the facility. Id.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30


                              Page 3 of 7
                3:16-cr-30036-SEM-TSH # 131   Page 4 of 7




days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     Here, extraordinary and compelling reasons for release exist.

As of October 14, 2020, Defendant weighted 259 pounds and was

76 inches tall, meaning that he had a Body Mass Index of 31.5. See

PSR (d/e 91) at 24; Medical Records (d/e 128–3), at 4. According to

Centers for Disease Control (CDC) materials discussing COVID risk,

individuals with a BMI of 30 or higher are at increased risk of

severe illness from COVID-19. See People Who Are at Higher Risk



                             Page 4 of 7
                 3:16-cr-30036-SEM-TSH # 131   Page 5 of 7




for Severe Illness - Coronavirus, Centers for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/ 2019-ncov/need-

extra-precautions/groups-at-higher-risk.html (last accessed

November 19, 2020). Defendant is also asthmatic, and suffers from

hypertension. Both of these conditions are listed by the CDC as

conditions that “may” place an adult at increased risk of serious

illness if exposed to COVID-19. See id. The Government does not

argue in its Response (d/e 130) that no extraordinary and

compelling reasons for release exist here. An obese and asthmatic

inmate housed in a BOP facility experiencing a serious outbreak of

COVID-19 has established an extraordinary and compelling reason

that can justify a sentence reduction pursuant to 18 U.S.C. §

3582(c)(1)(A).

     The Court must next consider whether, given the

extraordinary and compelling reasons for release presented here, a

reduction in Defendant’s sentence is warranted and “consistent

with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue


                              Page 5 of 7
                      3:16-cr-30036-SEM-TSH # 131          Page 6 of 7




for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene, social distancing,

and isolation. Social distancing can be difficult for individuals

living in a prison.

       Still, not every inmate who is obese and/or asthmatic is

automatically entitled to compassionate release. After considering

the factors set forth in 18 U.S.C. § 3553(a), 1 the Count finds that a

reduction in Defendant’s term of imprisonment is not warranted.

       Mr. Williams has an extensive criminal record which includes

convictions for armed robbery and aggravated assault. See PSR

(d/e 91), at 20–22. He has received two disciplinary infractions in

the last year from the Bureau of Prisons. See Disciplinary Records

(d/e 128–4), at 1. He has served less than 30% of his 240-month

sentence. Furthermore, nothing in the record shows that

Defendant has accepted responsibility for, or shown significant

remorse regarding, the crime he has been convicted of. See PSR

(d/e 91) at 13 (“The defendant’s statements . . . are inconsistent


1The applicable policy statement issued by the Sentencing Commission—the U.S. Sentencing
Guidelines Manual—state that a court should “consider[] the factors set forth in 18 U.S.C. §
3553(a).” U.S.S.G. § 1B1.13.


                                       Page 6 of 7
                 3:16-cr-30036-SEM-TSH # 131   Page 7 of 7




with acceptance of responsibility for his role in the instant offense.”)

The “nature and seriousness” of the offense for which Defendant

was convicted in 2018—pimping out, and having sex with, multiple

underage girls—militate strongly against an early release. See 18

U.S.C. § 3553(a)(1). The Court finds that a reduced sentence in this

case would not sufficiently “protect the public from further crimes

of the defendant,” especially given that no suitable release plan has

been proposed. See 18 U.S.C. § 3553(a). The Court also finds that

a significantly reduced sentence would not “promote respect for the

law,” “provide just punishment for the offense,” or provide adequate

deterrence to criminal conduct like Defendant’s. See id.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Calvin Williams’s

Motion for Compassionate Release (d/e 127) and Defendant’s pro se

motion for compassionate release (d/e 124) are DENIED.



ENTER: November 19, 2020

                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                              Page 7 of 7
